DETAILED ACTION
	This action is a first action on the merits. The claims filed on March 22, 2021 have been entered. Claims 1-16 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 is amended. Claim 4 is cancelled. Claims 1-3 and 5-16 are pending and addressed below.
The new grounds of rejection set forth below for claims 1-3 and 5-16 [under 35USC 103, second paragraph, for this particular situation] are necessitated by Applicant’s amendment filed on March 22, 2021. In particular, claim 1 has been amended to include a pressure pathway outside of a flow path through the mandrel, a trigger assembly attached to the mandrel and fluidically connected to the pressure pathway, and an anchor assembly responsive to fluid pressure in the pressure pathway. For these reasons, the present action is properly made final.

	
Response to Arguments
.Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicants have argued that Willauer et al., US 6,050,336 (hereinafter Willauer) does not disclose a pressure pathway located outside of a flow path. The Examiner disagrees with this position. As indicated in the rejection below, Willauer discloses a port (46) which is located outside of the flow path that extends through the center bore of the mandrel. The port (46) is located through the side wall of the mandrel and as such can be considered as a separate flow path. For these reasons Willauer can be considered to meet the limitation so both a pressure pathway and a flow path.
Regarding claims 2-16, the arguments as presented above with respect to claim 1 are equally applicable to claims 2-16. 


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willauer et al., US 6,050,336 (hereinafter Willauer) in view of Shaffer et al., US 2015/0369008 (hereinafter Shaffer).
Claim 1: Willauer discloses an isolation plug tool (pump down bridge plug 20) comprising: 
a mandrel (mandrel 48) (col 3, ln 27-30) including a pressure pathway outside of the flow path through the mandrel (port 46 extends through the wall of the mandrel and transmits a fluid pressure force, col 3, ln 27, 34-37);
an anchor assembly (anchor assembly 22) disposed on the mandrel (48) (Fig 10c, col 3, ln 17-20) and responsive to fluid pressure in the pressure pathway (internal pressure transmits a fluid pressure force port 46, above piston 38, to break shear pin 58 and cause piston 38 to move downwardly to extend links 28 and 34 so that link 34 contacts the wellbore 10, Fig 9c, 10c, sol 3, ln 34-39); 
a seal assembly (upper wipers 26, lower wipers 24, tubular sealing element 70 ) disposed on the mandrel (48) having a seal (26, 24) (col 3, ln 19-22); and 
a sleeve removably (tubing string 12) disposed radially outwardly of the seal (26, 24) (see Fig 2, 9a-11c).
Willauer fails to disclose a trigger assembly attached to the mandrel and fluidically connected to the pressure pathway, the trigger assembly isolation the pressure pathway from the flow path and when triggered opening the pressure pathway to fluid pressure in the flow path; 
Shaffer discloses a pressure activated piston. A trigger assembly (rupture disc 23, 52) is attached to a mandrel (inner wall of the apparatus 29) and fluidically connected to the pressure pathway (port 14) , the trigger assembly (rupture disc 23) isolating the pressure pathway (14) from the flow path (through apparatus 29) and when triggered opening the pressure pathway (14) to fluid pressure in the flow path (when ready to operate, i.e. open the piston, the casing pressure is increased to a pressure condition that ruptures the rupture disc 23 and allows fluid at the casing pressure to enter the chamber immediately below and adjacent to the position 5 and causes the piston to begin moving, Fig 2, par [0121]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the isolation plug tool of Willauer with the trigger assembly as disclosed by Shaffer, as this modification would have provided a greater control over the setting of the anchor assembly by blocking the pressure pathway until a set pressure is applied (Shaffer, Fig 2, par [0121]).
Claim 2: Willauer, as modified by Shaffer, discloses the anchor assembly (22) includes a slip (Willauer, shown as 22 in Fig 10c) displaceable to a set position by a piston (Willauer, piston 38) (Willauer, piston 38 moves downwardly to extend links 28 and 34 so that link 34 contacts the wellbore 10, as shown in Fig 10c, col 3, ln 37-39).
Claim 3: Willauer, as modified by Shaffer, discloses the piston is displaceable by hydrostatic or applied hydraulic pressure (Willauer, fluid pressure force through port 46, above piston 38, to break shear pin 58. When shear pin 58 breaks, piston 38 moves downwardly, Fig 9C, 10C, 11C, col 3, ln 34-39).
Claim 5: Willauer, as modified by Shaffer, discloses the trigger assembly (rupture disc 23) is responsive to one or more of temperature, pressure, and time (Shaffer, increased to a pressure condition that ruptures the rupture disc 23 and allows fluid at the casing pressure to enter the chamber immediately below and adjacent to the position 5 and causes the piston to begin moving, Fig 2, par [0121]).
Claim 6: Willauer, as modified by Shaffer, discloses the seal is a directional seal (Willauer, upper wipers 26 and lower wipers 24 are directional, see Fig 9A-11C).
Claim 7: Willauer, as modified by Shaffer, discloses wherein seal is a plurality of seals (Willauer, upper wipers 26 and lower wipers 24, see Fig 2-7).
Claim 9: Willauer, as modified by Shaffer, discloses the sleeve (12) during running compresses a diameter of the seal (Willauer, upper and lower wipers are compressed during pump-down, see Fig 2).
Claim 10: Willauer, as modified by Shaffer, discloses the sleeve includes an opening to alleviate differential pressure across the sleeve (Willauer, sleeve is open at the end, see Fig 2-5, this would alleviate pressure differential across the sleeve).
Claim 11: Willauer, as modified by Shaffer, discloses a method for isolating one portion of a wellbore (Willauer, wellbore 10) from an adjacent portion of the wellbore comprising: 
deploying a tool (20) as claimed in claim 1 into the wellbore (10); 
anchoring (via 22) the tool in the wellbore (10) (Willauer, see Fig 5-6, 11a-11c) and removing the sleeve from the seal (Willauer, tubing string 12 is picked up from the surface, allowing the upper wipers 26 to expand outwardly against the wellbore 10, Fig 1-8, col 4, ln 44-50).
Claim 12: Willauer, as modified by Shaffer, discloses the anchoring (via 22) includes hydrostatically or hydraulically setting the anchoring assembly (Willauer, fluid pressure force through port 46, above piston 38, to break shear pin 58, when shear pin 58 breaks, piston 38 moves downwardly, Fig 9C, 10C, 11C, col 3, ln 34-39).
Claim 13: Willauer, as modified by Shaffer, discloses the removing is by applying tensile force to the sleeve (Willauer, tubing string 12 is picked up from the surface, allowing the upper wipers 26 to expand outwardly against the wellbore 10, Fig 1-8, col 4, ln 44-50).
Claim 15: Willauer, as modified by Shaffer, discloses wellbore (10) comprising: 
a borehole (Willauer, wellbore 10) in a formation (Willauer, see Fig 1-8, col 3, ln 8-11); 
a string (Willauer, tubing string 12) in the wellbore (10); and 
a tool (20) as claimed in claim 1 disposed in the string (see Fig 2).


Claims 8, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willauer in view of Schaffer as applied to claims 7, 11,  and 15, and further in view of Owen.
Claim 8: Willauer, as modified by Schaffer,  is silent as to the plurality of seals are oppositely directional.
Owen discloses a bridge plug with a plurality of seals (lower and upper petal basket structures 32 and 34) that are oppositely directional (see Fig 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the plurality of seals of Willauer to be oppositely direction as disclosed by Owen as the need for a sealing assembly to for would have led one skilled in the art to choose an appropriate sealing assembly, such as the oppositely direction seals as disclosed by Owen. Therefore, choosing the appropriate seals as disclosed by Owen would merely be a simple substitution of one known element for another would obtain the predictable result of sealing the wellbore and for providing an isolation plug (Owen, Fig 2, col 3, ln 24-39) id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 14: Willauer, as modified by Schaffer, is silent as to depositing cement on the tool.
Owen discloses an isolation packer. A cement slurry is deposited (poured) onto the upper packer without danger of being blown therefrom by flow of fluid there past (Fig 2, col 10, ln 18-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the tool of Willauer and Schaffer,  for depositing cement on top of the tool as disclosed by Owen as this modification would have allowed for the formation of a cement plug in the wellbore for isolating sections of the wellbore (Owen, cement seal, see Fig 2).
Claim 16: Willauer, as modified by Schaffer, is silent as to further including cement disposed on the tool and extending uphole of the tool.
Owen discloses an isolation packer. A cement slurry is deposited (poured) onto the upper packer without danger of being blown therefrom by flow of fluid there past (Fig 2, col 10, ln 18-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the tool of Willauer and Schaffer for depositing cement on top of the tool as disclosed by Owen as this modification would have allowed for the formation of a cement plug in the wellbore for isolating sections of the wellbore (Owen, cement seal, see Fig 2).

Conclusion
Claims 1-3 and 5-16 are rejected. No claims are allowed.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676